SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 10, 2011 Palomar Medical Technologies, Inc. (Exact Name of Registrant as Specified in Charter) Delaware (State or other jurisdic- tion of incorporation) 0-22340 (Commission File Number) 04-3128178 (IRS Employer Identification Number) 15 Network Drive, Burlington, Massachusetts 01803 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (781) 993-2300 ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION OnFebruary 10, 2011, Palomar Medical Technologies, Inc. issued a press release announcing earnings for thefourth quarter and yearendedDecember 31, 2010. A copy of the press release is attached hereto as Exhibit 99.1. This information shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or incorporated by reference in any filing under Securities Act of 1933, as amended, or the Exchange Act, except, as shall be expressly set forth by specific reference in such a filing. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (c)Exhibits Number Title Press Release datedFebruary 10, 2011 entitled “PALOMAR MEDICAL REPORTS FINANCIAL RESULTS FOR FOURTH QUARTER AND FISCAL YEAR 2010" SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PALOMAR MEDICAL TECHNOLOGIES, INC. By: /s/ Joseph P. Caruso ————— Chief Executive Officer and President Date:February 10, 2011 EXHIBIT INDEX Number Title Press Release datedFebruary 10, 2011 entitled “PALOMAR MEDICAL REPORTS FINANCIAL RESULTS FOR FOURTH QUARTER AND FISCAL YEAR 2010 ”
